1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   FREDERICK MITCHELL, an                 No. 2:19-cv-297 WBS EFB
     individual; KELLY MITCHELL, an
13   individual; and KRISTA MITCHELL,
     an individual,
14                                          ORDER
                 Plaintiffs,
15
         v.
16
     DAYLE A. IMPERATO, an individual
17   and in her capacity as TRUSTEE
     for the D. IMPERATO TRUST dated
18   2/3/12; SCHAKANA, a California
     Corporation; JOHN and JANE DOES
19   1-10; and XYZ CORPORATIONS 1-10,

20               Defendants.

21

22                             ----oo0oo----

23            Plaintiffs’ Notices of Removal from Sacramento Superior
24   Court (Docket Nos. 14 & 15) are stricken and the purported
25   removal of the underlying cases is set aside.     Parties may not
26   remove cases into existing actions.     See U.S. Bank Nat’l Ass’n v.
27   Bellinger, No. 1:14-CV-1538-JAM-BAM, 2014 WL 4960873, at *3 (E.D.
28
                                        1
1    Cal. Oct. 2, 2014), adopted by 2014 WL 5823070 (E.D. Cal. Nov.

2    10, 2014) (“A removed case cannot be removed “into” a pre-

3    existing case.”); see also Local Rule 101 (“Removed cases are

4    initiated pursuant to the CM/ECF procedures in the same fashion

5    as any other civil action.”).   Accordingly, Sacramento Superior

6    Court Case Nos. 34-2019-70005258 & 34-2019-70005259 are REMANDED

7    back to the state court.

8              The Clerk of this Court shall forward a copy of this

9    Order to the Clerk of Superior Court of the State of California,

10   in and for the County of Sacramento.

11             IT IS SO ORDERED.

12   Dated:   February 25, 2019

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      2
